DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-10, 12 and 13 are pending in the instant application.

Applicant’s election without traverse of the anti-fibrin antibody species comprising the CDR sequences of SEQ ID NOs:9-11 and 13-15 in the reply filed on July 14, 2021 is acknowledged.

Claims 5, 6, 9, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2021.


Claims 1-3, 7, 8, 12, and 13 are under examination as they read upon antibodies and ADC constructs wherein the antibody is an anti-fibrin antibody and comprises the CDR sequences of SEQ ID NO:9-11 and 13-15.  This exact species appears to be free of the prior art and as such the species search was extended and stopped upon finding art that read upon the generic invention. 


Information Disclosure Statement
The IDS forms received 10/30/2019 and 12/29/2019 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed antibodies and antibody-drug conjugates (ADC) which have the functional property of binding to fibrin better than fibrinogen.  Independent claim 1 recites no specific structure which is gives rise to the function of fibrin binding, while independent claim 7 indicates that the claimed antibody either has six CDR sequences fully defined by SEQ ID number OR is “an antibody that competes with the antibody for binding to fibrin” (i.e. the antibody defined by six CDR sequences).  Dependent claim 12 recites similar language as claim 7 but encompasses ADC constructs rather than broader claims that simply “comprise” antibodies.  To support such breadth the specification discloses the production of an anti-fibrin antibody by immunizing a mouse with human fibrin using standard hybridoma technology (see example 1).  Such antibodies were conjugated to MMAE and tested in vitro (example 4) and in vivo (example 5) for target killing activity.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human fibrin) provides no information concerning the sequence/structure of antibodies that bind 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014). 
As has already been pointed out, the broadest instant claims do not recite any structure for the claimed antibody that provides for the function of binding fibrin.  It should be noted that while independent claim 7 may appear to be limited to antibodies which necessarily comprise the six CDRs of SEQ ID NOs:9-11 and 13-15 this is not correct because of the recitation of the limitation “an antibody that competes” with the antibody identified via reference to CDRs defined by SEQ ID number.  As discussed above, the same antigenic epitope can be bound by a myriad of antibody primary amino 
Claim 8 depends from claim 7, and appears to require the claimed antibody to comprise the VH of SEQ ID NO:12 and the VL of SEQ ID NO:6, a situation in which all six CDRs (and indeed the entire VH and VL paired sequences) are fully defined and thus would reasonably set forth a structure that is clearly correlated with the function of binding fibrin.  However, the claim also recites “an antigen binding fragment thereof” and paragraph [0019] of the specification teaches that antigen binding fragments can comprise just a VH, just a VL, or both a VH and VL.  As presently recited, claim 8 does not explicitly require that the claimed “antigen binding fragment thereof” necessarily contains both SEQ ID NO:12 and SEQ ID NO:16, and as such the claimed fragments does not necessarily contain the structure generally accepted in the art (i.e. six non-degenerate CDR sequences) as being correlated with the function of antigen binding, and the instant application does not appear to provide data demonstrating that SEQ ID NO:12 alone or SEQ ID NO:16 alone maintain antigen binding function in the absence of the paired cognate variable domain.  Therefore, the breadth of claim 8 encompasses 
Therefore, in view of the breadth of the claims and the teachings of the art and instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies and ADC which bind better to fibrin as compared to fibrinogen at the time the instant application was filed.  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2016/0011217) in view of Manabe et al. 
Matsumura et al. disclose antibodies that bind to insoluble fibrin but not fibrinogen and the administration of such antibodies to treat diseases including cancer (see entire document, particularly the abstract, claims, and paragraphs [0033] and [0121-0150]).  Such antibodies are disclosed as being present in antibody-drug conjugates, and as being present in pharmaceutical compositions for use in treating cancer (see particularly paragraphs [0140-0149]).  While such constructs are disclosed as containing enzymatically cleavable linkers between the targeting antibody and the chemotherapeutic drug (see for example paragraph [0133]), such linkers do not appear to be taught as being cleaved by plasmin.
Manabe et al. disclose the development of a novel linker strategy for use in making antibody-drug conjugates that enjoys the advantages of increased efficiency of released drug upon enzymatic cleavage (see entire document, particularly the introduction and conclusions sections).  Their constructs are disclosed as being plasmin-cleavable and as comprising the Val-Leu-Lys tripeptide sequence (see particularly the first full paragraph of the right column of page 793 and the first full paragraph of the left column of page 795 respectively).  Additionally, it is disclosed that plasmin cleavage is desirable in anti-cancer ADC compounds as plasmin plays an important role in tumor invasion and metastasis and due to the high concentration of endogenous plasmin inhibitors the active antigen target for the antibody is likely to only be expressed at high levels in the tumor itself thus providing a level of tumor specificity and enhanced safety (see particularly the first full paragraph of the right column of page 793)   
Therefore it would have been obvious to artisans at the time of the instant invention to modify the ADC constructs of Matsumura et al. to contain a plasmin-cleavable linker.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased yield of cleaved drug product and tumor site selectivity offered when using the linker constructs as disclosed by Manabe et al.  The artisan would enjoy a reasonable expectation of success in making such a modification .
       

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,429,584 in view of Manabe et al.

Manabe et al. disclose the development of a novel linker strategy for use in making antibody-drug conjugates that enjoys the advantages of increased efficiency of released drug upon enzymatic cleavage (see entire document, particularly the introduction and conclusions sections).  Their constructs are disclosed as being plasmin-cleavable and as comprising the Val-Leu-Lys tripeptide sequence (see particularly the first full paragraph of the right column of page 793 and the first full paragraph of the left column of page 795 respectively).  Additionally, it is disclosed that plasmin cleavage is desirable in anti-cancer ADC compounds as plasmin plays an important role in tumor invasion and metastasis and due to the high concentration of endogenous plasmin inhibitors the active antigen target for the antibody is likely to only be expressed at high levels in the tumor itself thus providing a level of tumor specificity and enhanced safety (see particularly the first full paragraph of the right column of page 793)   
Therefore it would have been obvious to artisans at the time of the instant invention to modify the ADC constructs of the issued claims to contain a plasmin-cleavable linker.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased yield of cleaved drug product and tumor site selectivity offered when using the linker constructs as disclosed by Manabe et al.  The artisan would enjoy a reasonable expectation of success in making such a modification given the detailed chemical reactions concerning synthesis of such constructs as disclosed by Manabe et al.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644